Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-12-00866-CR

                                    Larry DIEKEN,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 11-1564-CR
                        Honorable Gary L. Steel, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE BARNARD, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.
      SIGNED April 16, 2014.


                                             _____________________________
                                             Patricia O. Alvarez, Justice